[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE PLAINTIFF'S REQUEST FOR INSPECTION DATED JANUARY 23, 2003 AND OBJECTION THERETO
The plaintiff's request to inspect premises upon which the Washington Village Housing Complex is located is granted, with the following conditions.
1. All testing and sampling by, or on behalf of, plaintiff shall be as non-destructive and non-invasive as possible.
2. Plaintiff's testing and sampling shall not interfere with any testing or sampling conducted or required by the Connecticut Department of Environmental Protection (DEP). The parties, their counsel, and agents are directed to cooperate so that any legally required testing sampling and evaluations are accomplished expeditiously without compromise and without compromising the parties' testing and sampling.
3. Plaintiff's Request No. 4 is granted only to the extent it will not compromise or interfere with testing required by DEP.
4. The defendant shall give the plaintiff reasonable notice of the date and time of any removal of underground storage tanks at the Washington Village Housing Complex premises.
5. All test results, sample analyses and the like shall be exchanged by the parties within ninety days of their occurrence.
  TAGGART D. ADAMS SUPERIOR COURT JUDGE
CT Page 2939